—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Egitto, J.), rendered January 8, 1992, convicting him of manslaughter in the second degree, assault in the first degree, assault in the second degree, criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Based on the record before us, we cannot say that the defendant was improperly deprived of Rosario material (see, People v Rosario, 9 NY2d 286, cert denied 368 US 866) at his trial.
The defendant’s remaining contentions are either unpreserved for appellate review or are without merit. Thompson, J. P., Rosenblatt, Altman and Hart, JJ., concur.